Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


2. 	The RCE application filed on July 28, 2022 has been received and made of record. In response to Final Office Action mailed on April 28, 2022 and Advisory Action on July 12, 2022, applicants amended claims 1, 6, 8, 13, 14, and 20 of which claims 1 and 8 are independent claims. Dependent claims 4, 7, 10, 11, 15, and 19 are maintained. Applicants cancelled claims 2, 3, 9, 12, 16-18 after the Final Office Action and claim 5 as before the Final Office Action. Claims 21-24 have been added as new dependent claims. Therefore, claims 1, 4, 6-8, 10, 11, 13-15, and 19-24 are pending for consideration.

EXAMINER’S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone message left by attorney on record, Marcus A. Fischer (Reg. No. 61,201) on September 06, 2022.


4.	Application has been amended as follows:

5.	Dependent claims 11 and 23 have been cancelled.


6.	Claim 1 has been amended as 

Claim 1(currently amended): A three-dimensional sensing device, comprising:
a pressure sensing film comprising:
a substrate; and
a polarized pressure sensing layer disposed on and in contact with a first side of the substrate;
a silver nanowire electrode disposed on a side of the polarized pressure sensing layer opposite to the substrate, wherein the silver nanowire electrode is in direct contact with the polarized pressure sensing layer;
a first touch sensing electrode layer disposed on and in contact with a second side of the substrate and patterned by a laser patterning process, the first touch sensing electrode layer having a plurality of first-axis electrodes divided by a plurality of gaps, a sidewall of each of the first-axis electrodes faces a corresponding one of the gaps and is defined by a plurality of arcs, wherein the first touch sensing electrode layer is a silver nanowire electrode layer;
a second touch sensing electrode layer disposed on a side of the first touch sensing electrode layer opposite to the polarized pressure sensing layer; and
an adhesive adhered between the first touch sensing electrode layer and the second touch sensing electrode layer.

	
7.	Claim 8 has been amended as 

Claim 8(currently amended): A method of manufacturing a three-dimensional sensing device, comprising steps in sequence of:
providing a pressure sensing film, the pressure sensing film comprising a substrate and a pressure sensing layer, the pressure sensing layer being disposed on and in contact with a first side of the substrate;
coating a silver nanowire electrode directly on a side of the pressure sensing layer opposite to the substrate;
forming a conductive layer directly on a second side of the substrate;
patterning the conductive layer by using a laser patterning process, such that the conductive layer becomes a first touch sensing electrode layer having a plurality of first-axis electrodes divided by a plurality of gaps, wherein:
a process temperature of the laser patterning process is less than 100 degrees Celsius,
the first touch sensing electrode layer is a silver nanowire electrode layer, and
a sidewall of each of the first-axis electrodes faces a corresponding one of the gaps and is defined by a plurality of arcs;
providing a second touch sensing electrode layer; and
adhering the second touch sensing electrode layer to the first touch sensing electrode layer by an adhesive.


Allowable Subject Matter


8.	Claims 1, 4, 6-8, 10, 13-15, 19-22, and 24 are allowed.

9. 	The following is an examiner’s statement of reasons for allowance:
Claims 1 and 8: None of the cited references, on record, alone or in combination provides the motivation to teach or suggest applicants’ claim invention, “-----; a silver nanowire electrode disposed on a side of the polarized pressure sensing layer opposite to the substrate, wherein the silver nanowire electrode is in direct contact with the polarized pressure sensing layer; a first touch sensing electrode layer disposed on and in contact with a second side of the substrate and patterned by a laser patterning process, the first touch sensing electrode layer having a plurality of first-axis electrodes divided by a plurality of gaps, a sidewall of each of the first-axis electrodes faces a corresponding one of the gaps and is defined by a plurality of arcs, wherein the first touch sensing electrode layer is a silver nanowire electrode layer (figs.1&5 and related text of the Specification submitted on March 03, 2021)” with all other limitations cited in claims 1 and 8 respectively.

[FANG et al.(US 2020/0356202 A1) teaches a three-dimensional sensing device(sensing touch position, Para-44; position and amplitude of the external force, Para-45),comprising: a pressure sensing film(110-140 and 171-173, fig.1)  comprising: a substrate(110/ 120/130/140); and a polarized pressure sensing layer(171, fig.1) disposed on and in contact with a first side of the substrate; a silver nanowire electrode(172, fig.1, Para-45) disposed on a side of the polarized pressure sensing layer (172) opposite to the substrate (110 or 120 or 130 or 140); a first touch sensing electrode layer(162, fig.1, Para-44) disposed on and in contact with a second side(upper side) of the substrate and comprising a patterned electrode(fig.1) the patterned electrode comprising a plurality of first-axis electrodes(fig.1); and a second touch sensing electrode layer (161) disposed on a side of the first touch sensing electrode layer(162) opposite to the polarized pressure sensing layer(fig.1). 

Jiang et al.(US 2012/0175235 A1) teaches a touch panel, wherein a first touch sensing electrode layer(116 or 126, fig.1A&1B) comprising a patterned electrode(122 or 124, figs.2A, 6A&6B), the patterned electrode comprising a plurality of first-axis electrodes(116 or 126).

SOHN(US 2016/0103526 A1) teaches a touch window, wherein a first surface of one of the adjacent two of the first-axis electrodes is defined by a plurality of arcs(figs.1,3,&4).

WANG(US 2019/0171324 A1) teaches a method of manufacturing a three-dimensional sensing device(wearable display device), comprising: providing a pressure sensing film(104 and 102, figs.1&2), the pressure sensing film comprising a substrate (104) and a pressure sensing layer(102, figs.1&2) disposed on and in contact with a first side of the substrate (figs.1&2) (604, 606, fig.6); forming a conductive layer(103, figs.1&2) on a second side(top side) of the substrate(104)(fig.6, Para-81);

Li et al.(US 2015/0286319 A1) teaches a manufacturing method of a circuit device (Para-6, 21) comprising: patterning the conductive layer(134, fig.1C) by using a laser patterning process(Para-9, 18-20, 22, 25, 30), such that the conductive layer becomes a first touch sensing electrode layer(135, fig.1F) having a patterned electrode(135) comprising a plurality of first-axis electrodes(Para-25), wherein a gap between adjacent two of the first-axis electrodes(fig.2); and 
forming a second touch sensing electrode layer(132, fig.1C) disposed on a side of the first touch sensing electrode layer (134, 135).]

None of the cited prior arts on record, alone or in combination, to fairly teach or suggest the above-mentioned limitations, mentioned in the reason for allowance above.
 
Claims 4, 6, 7, 10, 13-15, 19-22 and 24 are allowed because of their dependency on the allowed base claims respectively. 

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692